                     Case 2:21-cv-00999-KJM-AC Document 48 Filed 09/13/21 Page 1 of 14


          1    SPINELLI, DONALD & NOTT
               A Professional Corporation
          2    DOMENIC D. SPINELLI (SBN: 131192)
               J. SCOTT DONALD (SBN: 158338)
          3    601 University Avenue, Suite 225
               Sacramento, CA 95825
          4    Telephone: (916) 448-7888
               Facsimile: (916) 448-6888
          5
               Attorneys for Defendants County of
          6    Siskiyou; Jeremiah LaRue and Jesus
               Fernandez, in their official capacities
          7    as members of the Siskiyou County
               Sheriff’s Department and in their individual
          8    capacities; Brandon Criss, Ed Valenzuela,
               Michael N. Kobseff, Nancy Ogren, and
          9    Ray A. Haupt, in their official capacities
               as members of the Siskiyou County Board
         10    of Supervisors and in their individual
               capacities; Edward Kiernan, in his official
         11    capacity as County Counsel for Siskiyou
               County and in his individual capacity;
         12    and DOES 1-100
         13
                                                 UNITED STATES DISTRICT COURT
         14
                                           FOR THE EASTERN DISTRICT OF CALIFORNIA
         15
                                                      SACRAMENTO DIVISION
         16        Dilevon Lo, Jerry Vang, Nathan Thao, Mao           Case No. 2:21-cv-00999-KJM-DMC
                   Thao, Pao Lee, Antonio Lee, Koua Lee, Nhia
         17        Thai Vang, Zeng Lee, Der Lee and Khue Cha,         DEFENDANT COUNTY OF SISKIYOU’S
         18                                                           ANSWER TO PLAINTIFFS’ FIRST
                                                                      AMENDED COMPLAINT
                                   Plaintiffs,
         19
                       vs.                                            Complaint Filed: June 4, 2021
         20
                   County of Siskiyou; Jeremiah LaRue and             First Amended Complaint Filed: July 15, 2021
         21        Jesus Fernandez, in their official capacities as
                   members of the Siskiyou County Sheriff’s
         22        Department and in their individual capacities;
                   and Brandon Criss, Ed Valenzuela, Michael N.
         23        Kobseff, Nancy Ogren, and Ray A. Haupt, in
                   their official capacities as members of the
                   Siskiyou County Board of Supervisors and in
         24        their individual capacities; Edward Kiernan, in
                   his official capacity as County Counsel for
         25        Siskiyou County and in his individual
                   capacity; and DOES 1-100,
         26

         27                  Defendants.

         28
SPINELLI, DONALD
     & NOTT                                                1
                      DEFENDANT COUNTY OF SISKIYOU’S ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT
                   Case 2:21-cv-00999-KJM-AC Document 48 Filed 09/13/21 Page 2 of 14


          1           Defendants County of Siskiyou; Jeremiah LaRue and Jesus Fernandez, in their official

          2    capacities as members of the Siskiyou County Sheriff’s Department and in their individual

          3    capacities; Brandon Criss, Ed Valenzuela, Michael N. Kobseff, Nancy Ogren, and Ray A. Haupt, in

          4    their official capacities as members of the Siskiyou County Board of Supervisors and in their

          5    individual capacities; Edward Kiernan, in his official capacity as County Counsel for Siskiyou

          6    County and in his individual capacity, hereby submit this Answer to the First Amended Complaint

          7    filed by Plaintiffs Dilevon Lo, Jerry Vang, Nathan Thao, Mao Thao, Pao Lee, Antonio Lee, Nhia

          8    Thai Vang, Zeng Lee Der Lee and Khue Cha as follows:

          9                                     PRELIMINARY STATEMENT

         10           1.      Answering paragraph 1, Defendants admit that Plaintiffs have brought an action

         11    alleging causes of action for declaratory relief and injunctive relief and seek damages against these

         12    Defendants. Defendants deny the remaining allegations in this paragraph.

         13           2.      Answering paragraph 2, defendants deny the legal conclusion set forth in the

         14    paragraph.

         15           3.      Answering paragraph 3, Defendants deny the legal conclusion set forth in the

         16    paragraph.

         17           4.      Answering paragraph 4, Defendants lack knowledge or information sufficient to

         18    form a belief about the truth of the allegations and on that basis deny such allegations. Defendants

         19    deny the legal conclusion set forth in the paragraph.

         20                                                  PARTIES

         21           5.      Answering paragraph 5, Defendants deny the allegations in this paragraph.

         22           6.      Answering paragraph 6, Defendants admit that County of Siskiyou is a government

         23    entity in the State of California, organized and existing under the Constitution under the State of

         24    California. Defendants admit that the County of Siskiyou engages in legislative acts in the form of

         25    ordinances through its Board of Supervisors. Defendants deny the remaining legal conclusions and

         26    allegations in this paragraph.

         27           7.      Answering paragraph 7, Defendants admit that as an elected board member for

         28    District One, Brandon Criss was involved in the legislative process that led to the enactment of
SPINELLI, DONALD
     & NOTT                                             2
                   DEFENDANT COUNTY OF SISKIYOU’S ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT
                   Case 2:21-cv-00999-KJM-AC Document 48 Filed 09/13/21 Page 3 of 14


          1    Ordinances 21-07, 21-08 and 20-13.

          2           8.      Answering paragraph 8, Defendants admit that as an elected board member for

          3    District One, Ed Valenzuela was involved in the legislative process that led to the enactment of

          4    Ordinances 21-07, 21-08 and 20-13.

          5           9.      Answering paragraph 9, Defendants admit that as an elected board member for

          6    District One, Michael N. Kobseff was involved in the legislative process that led to the enactment

          7    of Ordinances 21-07, 21-08 and 20-13.

          8           10.     Answering paragraph 9, Defendants admit that as an elected board member for

          9    District One, Nancy Ogren was involved in the legislative process that led to the enactment of

         10    Ordinances 21-07, 21-08 and 20-13.

         11           11.     Answering paragraph 9, Defendants admit that as an elected board member for

         12    District One, Ray A. Haupt was involved in the legislative process that led to the enactment of

         13    Ordinances 21-07, 21-08 and 20-13.

         14           12.     Defendants admit that Edward Kiernan is the County Counsel for Defendant County

         15    of Siskiyou and among his responsibilities is to provide legal assistance to the Board of

         16    Supervisors. At times this includes litigation support and assistance with drafting legal documents

         17    which might include contracts. With respect to the remaining allegations in this paragraph,

         18    Defendants lack knowledge or information sufficient to form a belief about the truth of the

         19    allegations and on that basis deny such allegations.

         20           13.     Answering paragraph 13, Defendants admit that Jeremiah LaRue is the head Sheriff

         21    of the Siskiyou County Sheriff’s Department. Defendants deny the legal conclusions set forth in the

         22    rest of this paragraph.

         23           14.     Answering paragraph 14, Defendants admit that Jesus Fernandez is a member of the

         24    Siskiyou County Sheriff’s Department. With respect to the remaining allegations in this paragraph,

         25    Defendants lack knowledge or information sufficient to form a belief about the truth of the

         26    allegations and, on that basis, deny such allegations.

         27           15.     Answering paragraph 15, Defendants lack knowledge or information sufficient to

         28    form a belief about the truth of the allegations and, on that basis, deny such allegations.
SPINELLI, DONALD
     & NOTT                                             3
                   DEFENDANT COUNTY OF SISKIYOU’S ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT
                   Case 2:21-cv-00999-KJM-AC Document 48 Filed 09/13/21 Page 4 of 14


          1            16.     Answering paragraph 16, Defendants deny the legal conclusions contained in this

          2    paragraph.

          3                                               JURISDICTION

          4            17.     Answering paragraph 17, Defendants deny the allegation that the Defendants’

          5    actions under color of state law were in violation of the Fourteenth and Fourth Amendments to the

          6    United States Constitution. Defendants admit the remaining allegations.

          7            18.     Answering paragraph 18, Defendants deny the alleged omissions referred to in this

          8    paragraph but admit the venue is proper.

          9            19.     Answering paragraph 19, Defendants lack knowledge or information sufficient to

         10    form a belief about the truth of the allegations and, on that basis, deny such allegations.

         11            20.     Answering paragraph 20, Defendants lack knowledge or information sufficient to

         12    form a belief about the truth of the allegations and, on that basis, deny such allegations.

         13            21.     Answering paragraph 21, Defendants lack knowledge or information sufficient to

         14    form a belief about the truth of the allegations and, on that basis, deny such allegations.

         15            22.     Answering paragraph 22, Defendants admit the Mount Shasta Vista subdivision of

         16    Siskiyou County consists of 1,600 lots and the majority are occupied by Hmong families.

         17    Defendants lack knowledge or information sufficient to form a belief about the truth of the

         18    remaining allegations in this paragraph and, on that basis, deny such allegations.

         19            23.     Answering paragraph 23, Defendants admit the allegations in this paragraph.

         20            24.     Answering paragraph 24, Defendants deny the allegations in this paragraph.

         21            25.     Answering paragraph 25, Defendants admit that the Siskiyou County Sheriff’s

         22    Department engaged in efforts to enforce county law including seizures, arrests and eradication

         23    efforts of marijuana cultivation. Defendants admit that Hmong people were among those violators

         24    of county laws that were arrested. Defendants deny the inference that Hmong people were targeted

         25    on the basis of their race.

         26            26.     Answering paragraph 26, Defendants lack knowledge or information sufficient to

         27    form a belief about the truth of the allegations and on that basis deny such allegations.

         28            27.     Answering paragraph 27, Defendants admit that there is a well located on a property
SPINELLI, DONALD
     & NOTT                                             4
                   DEFENDANT COUNTY OF SISKIYOU’S ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT
                   Case 2:21-cv-00999-KJM-AC Document 48 Filed 09/13/21 Page 5 of 14


          1    along Highway A-12 owned by Stephen Griset and that Griset has sold water to residents of Mount

          2    Shasta Vista. Defendants deny the remaining allegations in this paragraph.

          3           28.     Answering paragraph 28, Defendants admit that trucks were utilized to bring water

          4    into the Mount Shasta subdivision and that some of the water was provided by Stephen Griset.

          5    Further, Defendants admit that Ordinance 20-13 makes it illegal to “engage in the act of wasting or

          6    unreasonably using groundwater by extracting and discharging groundwater underlying Siskiyou

          7    County for use in cultivating cannabis in violation of Chapter 14 or Chapter 15 of Title 10 of the

          8    Siskiyou County Code.” Defendants admit that on August 4, 2020 the Siskiyou County Board of

          9    Supervisors passed Ordinance 20-13. Defendants deny the remaining allegations in this paragraph.

         10           29.     Answering paragraph 29, Defendants admit that Karl G. Houtman was an

         11    Undersheriff of the Siskiyou County Sheriff’s Department and that a Fiscal Year 2021 Annual

         12    Strategic Plan was drafted which included a quote “We are dealing with all different ethnic groups,

         13    (Hmong, Hispanic, Bulgarian, Caucasian and Chinese) on private land but have seen the largest

         14    increase in Chinese working at many private land sites.” Defendants deny the remaining allegations

         15    in this paragraph.

         16           30.     Answering paragraph 30, Defendants admit that the document entitled “Fiscal Year

         17    2021 Annual Strategic Plan” was provided to the County of Siskiyou for the Board of Supervisors.

         18    As to the remaining allegations contained in this paragraph, Defendants lack knowledge or

         19    information sufficient to form a belief about the truth of the allegations and on that basis deny such

         20    allegations.

         21           31.     Answering paragraph 31, Defendants admit that on May 4, 2021, the Board of

         22    Supervisors promulgated Ordinance No. 21-07 and 21-08. The purpose of the ordinance was to

         23    prevent the extraction of large volumes of groundwater from local wells from being used for illegal

         24    cannabis cultivation during a time of extreme drought. With respect to the remaining allegation that

         25    the stated purposes were ostensible, that allegation is denied.

         26           32.     Answering paragraph 32, Defendants admit that a purpose of Ordinance No. 21-08

         27    was to prohibit “water trucks” in certain areas of Siskiyou County because said “water trucks” had

         28    “created dangerous driving conditions, health hazards from dust and diesel exhaust, noise pollution,
SPINELLI, DONALD
     & NOTT                                             5
                   DEFENDANT COUNTY OF SISKIYOU’S ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT
                   Case 2:21-cv-00999-KJM-AC Document 48 Filed 09/13/21 Page 6 of 14


          1    traffic congestion, and generally conditions that detract from the quality of life and welfare of those

          2    who reside alongside and near these highways.” Further, Defendants admit that water trucks are

          3    defined in Ordinance 21-08 as a “vehicle designed or being used to carry water of not less than 100

          4    gallons or any vehicle designed or carrying or towing tanks or bladders of 100 gallons of water or

          5    more or a “Water Tender Vehicle,” as defined in California Vehicle Code section 676.5 (3-4.1501,

          6    subd. (a), of Ordinance No. 21-08.” Defendants deny the remaining allegations in this paragraph.

          7           33.     Answering paragraph 33, Defendants admit the allegations in this paragraph.

          8           34.     Answering paragraph 34, Defendants admit that at Defendant County of Siskiyou’s

          9    Board of Supervisor’s meeting of May 4, 2021, discussion, direction and action took place

         10    regarding the resolution setting forth roads included within Section 3-4.1501 of Ordinance No. 21-

         11    08 and the Board of Supervisors passed the resolution identifying the roads on which the travel of

         12    the water trucks would be prohibited. This was a legislative function. The Board members had been

         13    dealing with the facts, circumstances and particularly the concentration of illegal cannabis

         14    cultivation occurring in areas accessed by the particular roads identified.

         15           35.     Answering paragraph 35, Defendants admit that the roads designated under Section

         16    3-4.1501 of Ordinance No. 21-08 that were identified for enforcement are Butte Valley and Big

         17    Springs Rd.

         18           36.     Answering paragraph 36, Defendants admit that the roads identified access among

         19    other areas, Mount Shasta Vista, which may be used for ingress and egress parcels owned by

         20    individuals located in those areas. Defendants lack knowledge or information sufficient to form a

         21    belief about the truth of the remaining allegations in this paragraph and on that basis deny such

         22    allegations.

         23           37.     Answering paragraph 37, Defendants lack knowledge or information sufficient to

         24    form a belief about the truth of the remaining allegations, and on that basis deny such allegations.

         25           38.     Answering paragraph 38, Defendants admit that the 2021 Strategic Plan referenced

         26    in this paragraph identifies six areas in Siskiyou County associated with marijuana cultivation and

         27    three areas which are affected by the water ordinance. Defendants lack knowledge or information

         28    sufficient to form a belief about the truth of the remaining allegations and on that basis deny such
SPINELLI, DONALD
     & NOTT                                             6
                   DEFENDANT COUNTY OF SISKIYOU’S ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT
                   Case 2:21-cv-00999-KJM-AC Document 48 Filed 09/13/21 Page 7 of 14


          1    allegations.

          2           39.     Answering paragraph 39, Defendants deny the allegations in this paragraph.

          3           40.     Answering paragraph 40, Defendants deny the allegations in this paragraph.

          4           41.     Answering paragraph 41, Defendants lack knowledge or information sufficient to

          5    form a belief about the truth of the allegations and on that basis deny such allegations.

          6           42.     Answering paragraph 42, Defendants admit that an article dated May 26, 2021

          7    entitled, “Asian pot growers face sheriff raids, bulldozers in Northern California. They blame

          8    racism”, that Siskiyou County District Attorney Kirk Andrus was quoted as saying, “We’re not

          9    pretending that this is something that’s trying to regulate anything except for water being used for

         10    cannabis. It’s a way to enforce California’s and Siskiyou’s cannabis laws. That’s what it’s for. It is

         11    not designed to protect the aquifer, or the groundwater.” Defendants deny the remaining allegations

         12    in this paragraph.

         13           43.     Answering paragraph 43, Defendants admit the allegations in this paragraph.

         14           44.     Answering paragraph 44, Defendants deny the allegations in this paragraph.

         15           45.     Answering paragraph 45, Defendants admit that on June 24, 2021, the Lava Fire was

         16    ignited by lightening near Weed, California, and began spreading. And as of June 29, 2021, the fire

         17    had reached a size of 13,300 acres and had prompted the evacuation of many communities,

         18    including the Shasta Vista subdivision in Siskiyou County. Defendants lack knowledge or

         19    information sufficient to form a belief about the truth of the remaining allegations in this paragraph

         20    and on that basis deny such allegations.

         21           46.     Answering paragraph 46, Defendants admit the allegations in this paragraph.

         22           47.     Answering paragraph 47, Defendants admit the allegations in this paragraph.

         23           48.     Answering paragraph 48, Defendants lack knowledge or information sufficient to

         24    form a belief about the truth of the allegations in this paragraph and on that basis deny such

         25    allegations.

         26           49.     Answering paragraph 49, Defendants lack knowledge or information sufficient to

         27    form a belief about the truth of the allegations in this paragraph and on that basis deny such

         28    allegations
SPINELLI, DONALD
     & NOTT                                             7
                   DEFENDANT COUNTY OF SISKIYOU’S ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT
                    Case 2:21-cv-00999-KJM-AC Document 48 Filed 09/13/21 Page 8 of 14


          1             50.    Answering paragraph 50, Defendants admit the allegations in this paragraph.

          2             51.    Answering paragraph 51, Defendants admit that Antonio Lee was in a truck that was

          3    pulled over on May 14, 2021 as a passenger. Defendants further admit that the truck was seized and

          4    impounded.

          5             52.    Answering paragraph 52, Defendants lack knowledge or information sufficient to

          6    form a belief about the truth of the allegations and on that basis deny such allegations.

          7             53.    Answering paragraph 53, Defendants lack knowledge or information sufficient to

          8    form a belief about the truth of the allegations and on that basis deny such allegations.

          9             54.    Answering paragraph 54, Defendants lack knowledge or information sufficient to

         10    form a belief about the truth of the allegations and on that basis deny such allegations.

         11             55.    Answering paragraph 55, Defendants lack knowledge or information sufficient to

         12    form a belief about the truth of the allegations and on that basis deny such allegations.

         13             56.    Answering paragraph 56, Defendants lack knowledge or information sufficient to

         14    form a belief about the truth of the allegations and on that basis deny such allegations.

         15                                          CLAIMS FOR RELIEF

         16                                     FIRST CAUSE OF ACTION
                   Declaratory and Injunctive Relief for Unconstitutional Ordinances Pursuant to 42 U.S.C. §
         17             1983 – Fourteenth Amendment – Against Defendant COUNTY OF SISKIYOU
         18             57.    Answering paragraph 57, which incorporates by reference and realleges the prior

         19    paragraphs in the First Amended Complaint, Defendants incorporate by reference its responses to

         20    the prior paragraphs.

         21             58.    Answering paragraph 58, Defendants admit the legal proposition in this paragraph.

         22             59.    Answering paragraph 59, Defendants lack knowledge or information sufficient to

         23    form a belief about the truth of the allegations and on that basis deny such allegations.

         24             60.    Answering paragraph 60, Defendants admit that Ordinance 21-08 prohibits any

         25    vehicle designed or carrying or towing tanks or bladders of 100 gallons of water or more traveling

         26    on roads identified in the resolution located in the Butte Valley and Big Springs areas of Siskiyou

         27    County. Defendants further admit that Ordinance No. 21-07 prohibits water extraction for use off

         28    parcel without a permit and Ordinance 20-13 prohibits extraction or discharge of water for use in
SPINELLI, DONALD
     & NOTT                                               8
                     DEFENDANT COUNTY OF SISKIYOU’S ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT
                     Case 2:21-cv-00999-KJM-AC Document 48 Filed 09/13/21 Page 9 of 14


          1    cultivating cannabis in violation of the Siskiyou County Code. Defendants deny the remaining

          2    allegations in this paragraph.

          3                           Plaintiffs Have a Property Right to Access to Water
                                                           (Disputed)
          4

          5              61.   Answering paragraph 61, Defendants deny the conclusion of law in this paragraph.

          6              62.   Answering paragraph 62, Defendants admit the legal proposition in this paragraph.

          7              63.   Answering paragraph 63, Defendants admit the legal proposition in this paragraph.

          8              64.   Answering paragraph 64, Defendants admit the legal proposition in this paragraph.

          9              65.   Answering paragraph 65, Defendants admit the legal proposition in this paragraph.

         10              66.   Answering paragraph 66, Defendants deny the legal conclusion in this paragraph.

         11    Defendants deny the allegations in this paragraph.

         12                    Defendant County of Siskiyou Failed to Follow Proper Procedure in
                                                Enacting Ordinance No. 21-08
         13                                               (Disputed)
         14              67.   Answering paragraph 67, Defendants admit the legal proposition in this paragraph.

         15              68.   Answering paragraph 68, Defendants admit the allegations in this paragraph.

         16              69.   Answering paragraph 69, Defendants admit the legal proposition in this paragraph.

         17              70.   Answering paragraph 70, Defendants deny the allegations in this paragraph.

         18              71.   Answering paragraph 71, Defendants deny the allegations in this paragraph.

         19              72.   Answering paragraph 72, Defendants deny the allegations in this paragraph.

         20          Defendant COUNTY OF SISKIYOU Provided NO Meaningful Notice and Opportunity to
                               Challenge the Execution of Ordinance Nos. 20-13, 21-07, and 21-08
         21                                                (Disputed)
         22              73.   Answering paragraph 73, Defendants deny the allegations in this paragraph.

         23              74.   Answering paragraph 74, Defendants deny the legal conclusion in this paragraph.

         24              75.   Answering paragraph 75, Defendants agree that the due process cause of the

         25    Fourteenth Amendment warrants that, “No State shall…deprive any person of life, liberty or

         26    property without due process of law.” Defendants deny the remaining allegations in this paragraph.

         27    ///

         28    ///
SPINELLI, DONALD
     & NOTT                                                9
                      DEFENDANT COUNTY OF SISKIYOU’S ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT
                   Case 2:21-cv-00999-KJM-AC Document 48 Filed 09/13/21 Page 10 of 14


          1        Defendant COUNTY OF SISKIYOU’s Adoption of the Methods and Means of Execution
                               of Ordinance No. 21-08 Through the Unnumbered Resolution
          2                                  Was Arbitrary and Capricious
                                                       (Disputed)
          3

          4           76.     Answering paragraph 76, Defendants deny the allegations in this paragraph.

          5           77.     Answering paragraph 77, Defendants admit the allegations in this paragraph.

          6           78.     Answering paragraph 78, Defendants lack knowledge or information sufficient to

          7    form a belief about the truth of the allegations and on that basis deny such allegations.

          8           79.     Answering paragraph 79, Defendants deny the allegations in this paragraph.

          9           80.     Answering paragraph 80, Defendants deny the legal conclusion in this paragraph.

         10    Defendants deny the allegations in this paragraph.

         11           81.     Answering paragraph 81, Defendants deny the legal conclusion in this paragraph.

         12    Defendants deny the allegations in this paragraph.

         13                          Ordinance Nos. 20-13, 21-07 and 21-08 are Overbroad
                                                          (Disputed)
         14

         15           82.     Answering paragraph 82, Defendants admit the legal proposition in this paragraph.

         16           83.     Answering paragraph 83, Defendants deny the allegations in this paragraph.

         17    Ordinance No. 21-08 and Unnumbered Resolution Violate the Equal Protection Clause of the
                  Fourteenth Amendment to the United States Constitution as a Result of Intentionally
         18                Treating the Hmong People of Siskiyou County as a Suspect Class
                                                     (Disputed)
         19

         20           84.     Answering paragraph 84, Defendants admit that one of the elements required to state

         21    an equal protection claim is that Plaintiffs must prove that they were intentionally treated differently

         22    from others similarly situated and that there is no rational basis for the difference in treatment.

         23    Defendants deny the remaining legal conclusions in this paragraph.

         24           85.     Answering paragraph 85, Defendants deny the allegations in this paragraph.

         25           86.     Answering paragraph 86, Defendants deny the allegations in this paragraph.

         26           87.     Answering paragraph 87, Defendants deny the allegations in this paragraph.

         27           88.     Answering paragraph 88, Defendants admit the legal proposition in this paragraph.

         28           89.     Answering paragraph 89, Defendants deny the allegations in this paragraph.
SPINELLI, DONALD
     & NOTT                                             10
                    DEFENDANT COUNTY OF SISKIYOU’S ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT
                   Case 2:21-cv-00999-KJM-AC Document 48 Filed 09/13/21 Page 11 of 14


          1              A Case in Controversy Exists Warranting Declaratory and Injunctive Relief
                                                        (Disputed)
          2

          3             90.    Answering paragraph 90, Defendants deny the allegations in this paragraph.

          4             91.    Answering paragraph 91, Defendants deny the allegations in this paragraph.

          5                                     SECOND CAUSE OF ACTION

          6        Claims for Monetary Damages for Violations of Due Process and Equal Protection Clauses
                        of the Fourteenth Amendment to United States Constitution Arising Out of an
          7                   Unconstitutional Policy and Practice Pursuant to 42 U.S.C. § 1983 –
                                                    Against All Defendants
          8

          9             92.    Answering paragraph 92, which incorporates by reference and realleges the prior

         10    paragraphs in the First Amended Complaint, Defendants incorporate by reference its responses to

         11    the prior paragraphs.

         12             93.    Answering paragraph 93, Defendants deny the allegations in this paragraph.

         13             94.    Answering paragraph 94, Defendants deny the allegations in this paragraph.

         14             95.    Answering paragraph 95, Defendants deny the allegations in this paragraph.

         15             96.    Answering paragraph 96, Defendants deny the allegations in this paragraph.

         16             97.    Answering paragraph 97, Defendants deny the allegations in this paragraph.

         17             98.    Answering paragraph 98, Defendants deny the allegations in this paragraph.

         18                                    THIRD CAUSE OF ACTION
                 Claims for Monetary Damages for Violations of Fourth and Fourteenth Amendments to
         19    United States Constitution Arising Out of an Unconstitutional Policy and Practice Pursuant to
                                         42 U.S.C. § 1983 – Against All Defendants
         20

         21             99.    Answering paragraph 99, which incorporates by reference and realleges the prior

         22    paragraphs in the First Amended Complaint, Defendants incorporate by reference its responses to

         23    the prior paragraphs.

         24             100.   Answering paragraph 100, Defendants admit the legal proposition in this paragraph.

         25             101.   Answering paragraph 101, Defendants admit the legal proposition in this paragraph.

         26             102.   Answering paragraph 102, Defendants deny the allegations in this paragraph.

         27             103.   Answering paragraph 103, Defendants deny the allegations in this paragraph.

         28             104.   Answering paragraph 104, Defendants deny the allegations in this paragraph.
SPINELLI, DONALD
     & NOTT                                              11
                     DEFENDANT COUNTY OF SISKIYOU’S ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT
                   Case 2:21-cv-00999-KJM-AC Document 48 Filed 09/13/21 Page 12 of 14


          1                                   ANSWER TO PRAYER FOR RELIEF

          2              Answering the prayer for relief, Defendants deny that Plaintiffs are entitled to damages,

          3    interest, attorneys fee, costs, declaratory judgments, injunctive relief, or any other relief in this

          4    matter.

          5                                         AFFIRMATIVE DEFENSES

          6                              First Affirmative Defense - Failure to State Claim

          7              As a first, separate and distinct affirmative defense to the First Amended Complaint, these

          8    answering Defendants allege that Plaintiffs’ First Amended Complaint fails to state a cause of

          9    action against the Defendants.

         10                                          Second Affirmative Defense

         11              As a second, separate and distinct affirmative defense to Plaintiffs’ First Amended

         12    Complaint, these answering Defendants allege that the Plaintiffs have failed to exhaust the

         13    necessary administrative remedies prior to instituting this lawsuit and as such the Court lacks

         14    jurisdiction over those claims.

         15                                          Third Affirmative Defense

         16              As a third, separate and distinct affirmative defense to Plaintiffs’ First Amended Complaint,

         17    these answering Defendants allege that the complaint is barred because at all times relevant

         18    Defendants acted reasonably, in good faith, and without malice based on the relevant facts and

         19    circumstances known by Defendants at the time they acted.

         20                         Fourth Affirmative Defense – Liability of Other Defendants

         21              As a fourth, separate and distinct affirmative defense to Plaintiffs’ First Amended

         22    Complaint, these answering Defendants allege that if Plaintiffs suffered any damages, such

         23    damages are proximately or legally caused by the misconduct, negligence, or fault of parties other

         24    than these answering Defendants.

         25                                           Fifth Affirmative Defense

         26              As a fifth, separate and distinct affirmative defense to Plaintiffs’ First Amended Complaint,

         27    these answering Defendants allege that the complaint and each claim set forth herein, is barred, in

         28    whole or in part by the applicable statutes of limitations, including but not limited to California
SPINELLI, DONALD
     & NOTT                                             12
                    DEFENDANT COUNTY OF SISKIYOU’S ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT
                   Case 2:21-cv-00999-KJM-AC Document 48 Filed 09/13/21 Page 13 of 14


          1    Code of Civil Procedure §335.1.

          2                                          Sixth Affirmative Defense

          3           As a sixth, separate and distinct affirmative defense to Plaintiffs’ First Amended Complaint,

          4    these answering Defendants allege that the Defense are immune from the allegations contained

          5    within Plaintiffs’ complaint and the causes of action therein, based upon the discretionary immunity

          6    contained within the California Government Code.

          7                                        Seventh Affirmative Defense

          8           As a seventh, separate and distinct affirmative defense to Plaintiffs’ First Amended

          9    Complaint, these answering Defendants allege that Plaintiffs’ failed to mitigate their alleged

         10    damages, if any were sustained, as required by law.

         11                                         Eighth Affirmative Defense

         12           As an eighth, separate and distinct affirmative defense to Plaintiffs’ First Amended

         13    Complaint, these answering Defendants allege that they are immune from the allegations contained

         14    within the Plaintiffs’ complaint, and the causes of action therein, based upon the qualified good

         15    faith immunity available under both federal and state law.

         16                                         Ninth Affirmative Defense

         17           As a ninth, separate and distinct affirmative defense to Plaintiffs’ First Amended Complaint,

         18    these answering Defendants allege that Plaintiffs’ claims are barred, in whole or in part, because

         19    Defendants did not deprive Plaintiffs of any right or privilege guaranteed by any federal or state

         20    constitution or law.

         21                                         Tenth Affirmative Defense

         22           As a tenth, separate and distinct affirmative defense to Plaintiffs’ First Amended Complaint,

         23    these Defendants allege that the Plaintiffs by their acts and/or omissions engaged in willfulness

         24    conduct and that willfulness conduct precludes this action and, further, that willfulness conduct was

         25    a legal cause of the Plaintiffs’ allegations, causes of action and any right to damages, if any,

         26    sustained by Plaintiffs.

         27                                        Eleventh Affirmative Defense

         28           As an eleventh, separate and distinct affirmative defense to Plaintiffs’ First Amended
SPINELLI, DONALD
     & NOTT                                             13
                    DEFENDANT COUNTY OF SISKIYOU’S ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT
                   Case 2:21-cv-00999-KJM-AC Document 48 Filed 09/13/21 Page 14 of 14


          1    Complaint, these answering Defendants have insufficient knowledge or information upon which to

          2    form a belief as to whether they have additional, yet unstated affirmative defenses available.

          3    Defendants herein reserve their right to assert additional affirmative defenses in the event that

          4    discovery or other proceedings indicate they would be appropriate.

          5                                        Twelfth Affirmative Defense

          6           As a twelfth, separate and distinct affirmative defense to Plaintiffs’ First Amended

          7    Complaint, these answering Defendants allege that the complaint fails to state facts sufficient to

          8    constitute a cause of action for attorneys fees.

          9                                       Thirteenth Affirmative Defense

         10           As a thirteenth, separate and distinct affirmative defense to Plaintiffs’ First Amended

         11    Complaint, these answering Defendants allege that the complaint fails to state facts sufficient to

         12    constitute a cause of action for punitive damages against these Defendants.

         13                                       DEMAND FOR JURY TRIAL

         14           Defendants hereby demand a jury trial on all claims in this case and prayer. Wherefore these

         15    answering Defendants pray the Plaintiffs take nothing by their First Amended Complaint and that

         16    these answering Defendants be dismissed hence with attorneys fees, with their costs of suit incurred

         17    herein and for such other and further relief as the Court deems fit and proper.

         18

         19    Dated: September 13, 2021                      SPINELLI, DONALD & NOTT

         20

         21                                                   By       /s/ J. Scott Donald
                                                                   J. SCOTT DONALD
         22                                                        Attorneys for Defendants
                                                                   COUNTY OF SISKIYOU
         23

         24

         25

         26

         27

         28
SPINELLI, DONALD
     & NOTT                                             14
                    DEFENDANT COUNTY OF SISKIYOU’S ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT
